Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claims 16 and 18-20 are allowed. Claims 1-15 and 17 are canceled. 
Election/Restrictions
Claims 16 and 18-20 are allowable. Claims 20 and 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Groups II-III, as set forth in the Office action mailed on 11/29/2019, is hereby withdrawn and claims 20 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with attorney Ann Viksnins on 03/26/2021.
The application has been amended as follows: 
Please cancel claims 1-14 and 17.
For claim 16, please replace with the following text:
A material for peptide characterization in mass spectrometry comprising a plurality of binding agents directly conjugated to a nanoshell, wherein the nanoshell consists of anatase TiO2 Mesoporous Hollow Nano Sphere (MHNS) of about 0.5 µm to 1.2 µm in diameter and having a shell thickness of about 20 nm to 200 nm, wherein the plurality of binding agents are antibodies or antibody fragments.
For claim 18, please replace “claim 17” with -- claim 16 --.
For claim 19, please replace “claim 17” with -- claim 16 --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kim et al. is the closest prior art reference of record. Kim et al. teach a material comprising a plurality of antibodies with linker conjugated to a nanoshell, wherein the nanoshell comprises TiO2 MHNS and SiO2. However Kim et al. fail to teach or reasonably suggest the nanoshell consists of anatase TiO2 MHNS and the antibodies are directly conjugated to the nanoshell. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        
/Tracy Vivlemore/Primary Examiner, Art Unit 1635